Case: 10-60966        Document: 00511599089         Page: 1   Date Filed: 09/12/2011




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                                            FILED
                                                                        September 12, 2011
                                        No. 10-60966
                                      Summary Calendar                     Lyle W. Cayce
                                                                                Clerk

LLOYD GEORGE MAXWELL,

                                                     Petitioner-Appellant

v.

UNITED STATES; BRUCE PEARSON,

                                                     Respondents-Appellees


                       Appeal from the United States District Court
                         for the Southern District of Mississippi
                                 USDC No. 5:10-CV-151


Before HIGGINBOTHAM, GARZA, and ELROD, Circuit Judges.
PER CURIAM:*
        Lloyd George Maxwell, federal prisoner # 23935-037, appeals the dismissal
of his 28 U.S.C. § 2241 application to vacate the sentences from his 1987
convictions for conspiring to possess with intent to distribute cocaine and for
possessing with intent to distribute cocaine.1 The district court sua sponte
dismissed the case as frivolous to the extent that it claimed relief under § 2241



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
        1
            See 21 U.S.C. §§ 846 and 841(a)(1), 18 U.S.C. § 2.
   Case: 10-60966         Document: 00511599089         Page: 2       Date Filed: 09/12/2011

                                         No. 10-60966

and dismissed it for lack of jurisdiction to the extent that it could be construed
as seeking relief under 28 U.S.C. § 2255.
       Maxwell was released from prison in November 2010. He now lives in
Jamaica, having been removed from the United States by Immigration and
Customs Enforcement.
       We are obligated to examine whether we have jurisdiction over this
appeal.2 We note that the record does not explain why Maxwell, who was
sentenced to concurrent five-year prison terms in 1988, was still incarcerated
when he filed his § 2241 application in 2010. More importantly, the record does
not show, and Maxwell does not assert, that he is serving the supervised release
term imposed on one of his convictions. Accordingly, any claim for § 2241 relief
challenging the execution of Maxwell’s sentences would be moot, and we have
no jurisdiction to consider moot matters.3
       Because Maxwell “attacks errors that occur[red] at trial or sentencing,” his
ostensible § 2241 application is properly construed under § 2255.4 However,
Maxwell was sentenced in the United States District Court for the District of
Maryland, not in Mississippi, where he filed this action. Because a § 2255
motion must be filed in the sentencing court, the district court had no
jurisdiction to adjudicate Maxwell’s § 2255 claims.5 Thus “the district court was
without the power to rule on” Maxwell’s § 2255 claims, and we have no
jurisdiction to review their merits.6 This court’s jurisdiction extends only to the




       2
           See Dailey v. Vought Aircraft Co., 141 F.3d 224, 227 (5th Cir. 1998).
       3
           See Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir. 1987).
       4
       See Tolliver v. Dobre, 211 F.3d 876, 877-78 (5th Cir. 2000); see also United States v.
Tubwell, 37 F.3d 175, 177 (5th Cir. 1994).
       5
           See § 2255(a); Reyes-Requena v. United States, 243 F.3d 893, 895 n.3 (5th Cir. 2001).
       6
           United States v. Key, 205 F.3d 773, 775 (5th Cir. 2000).

                                                2
   Case: 10-60966          Document: 00511599089        Page: 3    Date Filed: 09/12/2011

                                          No. 10-60966

question of whether the district court erred in entertaining the matter as a
§ 2255 proceeding.7
         Under the savings clause, Maxwell might have avoided the jurisdictional
bar to challenge the correctness of his federal sentences under § 2255 if he had
demonstrated that no adequate or effective relief was attainable by motion under
that section and therefore that relief under § 2241 was proper.8 If that were the
case, a § 2241 application challenging the imposition of Maxwell’s sentences
could have been brought in the Southern District of Mississippi.9 Maxwell,
however, makes no effort to demonstrate that the district court erred in
determining that he failed to show that the savings clause applied. Because
Maxwell fails to identify error in the district court’s analysis on this issue, it is
as though he failed to appeal that part of the decision.10 Maxwell has abandoned
any claim that the district court erred in not allowing him to proceed under
§ 2241 through application of § 2255(e)’s savings clause.11
         The appeal is DISMISSED as moot to the extent that the suit challenges
the execution of Maxwell’s sentences under § 2241, and the district court’s
judgment is AFFIRMED to the extent that the suit challenges the correctness
of Maxwell’s sentences under either § 2255 or § 2241.
         Maxwell has also filed a motion for leave to file a supplemental brief.
There, he contends that his attorney, in providing counsel on whether Maxwell
should accept a plea agreement, failed to tell Maxwell that his status as a
permanent resident would be affected if he proceeded to trial and was found

         7
             Id. at 774.
         8
         See Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001) (construing the savings
clause in § 2255(e)).
         9
             See Reyes-Requena, 243 F.3d at 895 n.3.
         10
              See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
         11
              See id.

                                                3
   Case: 10-60966      Document: 00511599089         Page: 4    Date Filed: 09/12/2011

                                      No. 10-60966

guilty. Maxwell contends the plea agreement offer would have allowed him to
stay in the country. Because we are dismissing the case, we DENY Maxwell’s
motion to file this brief.12




       12
         We note that the issue Maxwell raises is pending before the Supreme Court
in Missouri v. Frye, 131 S. Ct. 856 (2011). If Maxwell wishes to pursue this matter further,
he must raise it with the United States District Court for the District of Maryland.

                                             4